Order entered August 30, 2016




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-16-00682-CV

                                SUSAN ANN FISHER, Appellant

                                                V.

                     MEDICAL CENTER OF PLANO, ET AL., Appellees

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-01240-2016

                                            ORDER
       We GRANT appellant’s August 26, 2016 motion for an extension of time to pay for the

clerk’s and reporter’s records to the extent that appellant shall file, by SEPTEMBER 28, 2016,

written verification that she has paid for the records. We caution appellant that failure to pay for

the reporter’s record will result in this appeal being submitted without that record; failure to pay

for the clerk’s record will result in dismissal of this appeal without further warning. See TEX. R.

APP. P. 37.3(b),(c), 42.3(b),(c).


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE